Case 1:18-cv-03934-RLY-DML Document 13 Filed 02/05/19 Page 1 of 14 PageID #: 50



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 JEFFREY A. WILLY,                              )
                                                )
                   Plaintiff,                   )
                                                )
          v.                                    )       CASE NO. 1:18-cv-03934-RLY-DML
                                                )
 ELI LILLY AND COMPANY,                         )
                                                )
                   Defendant.                   )

                                       ANSWER TO
                                COMPLAINT AND JURY DEMAND

          Defendant, Eli Lilly and Company (“Lilly”), by counsel, answers Plaintiff’s Complaint and

 Jury Demand (“Complaint”), in accordance with its numbered paragraphs, as follows:

                                        Jurisdiction and Venue

         1.     This Action is brought pursuant to Title VII of the Civil Rights Act of 1964, as
 amended (42 U.S.C. § 2000e — 2000e-17) (“Title VII”), and for equal rights under Section 102
 of the Civil Rights Act of 1991 (42 U.S.C. § 1981a).

          ANSWER: Lilly admits that Plaintiff brings this action pursuant Title VII of the Civil

 Rights Act of 1964, as amended (42 U.S.C. § 2000e — 2000e-17) (“Title VII”), and for equal

 rights under Section 102 of the Civil Rights Act of 1991 (42 U.S.C. § 1981a). Lilly denies that it

 violated any law.

          2.       Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331 and 1343(a).

          ANSWER: Lilly admits that this Court has jurisdiction over Plaintiff’s action.

        3.     At all times relevant to this action, Mr. Willy resided in and worked within the
 Southern District of Indiana.

          ANSWER: Lilly admits that Plaintiff worked for Lilly in the Southern District of Indiana.

 Lilly is without knowledge or information sufficient to form a belief as to the truth of the remaining

 allegations contained in Paragraph 3 of the Complaint.


 US.121293476.02
Case 1:18-cv-03934-RLY-DML Document 13 Filed 02/05/19 Page 2 of 14 PageID #: 51



         4.        Eli Lilly is a domestic corporation that does business within the Southern District
 of Indiana.

          ANSWER: Lilly admits the allegations contained in Paragraph 4 of the Complaint.

                                                 Parties

       5.     The Plaintiff is [sic] Jeffrey A. Willy is a citizen of the United States and resides at
 3695 Caminito Carmel Lndg., San Diego, CA 92130.

          ANSWER: Lilly admits that Plaintiff is a citizen of the United States. Lilly is without

 knowledge or information sufficient to form a belief as to the truth of the remaining allegations

 contained in Paragraph 5 of the Complaint.

          6.       At all relevant times, Mr. Willy was an “employee” within the meaning of Title VII.

          ANSWER: Lilly admits the allegations contained in Paragraph 6 of the Complaint.

        7.      The Defendant Eli Lilly and Company is a Domestic For-Profit Corporation with a
 principal office located at Lilly Corporate Center, Indianapolis, IN 46285 doing business in
 Indiana.

          ANSWER: Lilly admits the allegations contained in Paragraph 7 of the Complaint.

        8.         The alleged discriminatory and retaliatory practices occurred in Indianapolis,
 Indiana.

          ANSWER: Lilly admits that Plaintiff is alleging that discriminatory and retaliatory

 practices occurred in Indianapolis, Indiana. Lilly denies that any discriminatory or retaliatory

 practices occurred and denies any remaining allegations contained in Paragraph 8 of the

 Complaint.

          9.       At all relevant times, Eli Lilly was an “employer” within the meaning of Title VII.

          ANSWER: Lilly admits the allegations contained in Paragraph 9 of the Complaint.

                                      Administrative Procedures

         10.    On or about July 25, 2018, Mr. Willy timely filed his charge of gender, gender
 stereotype, and sexual orientation discrimination/hostile work environment and retaliation against
 Eli Lilly with the Indianapolis District Office of the Equal Opportunity Commission (the
 “EEOC”).


                                                  -2-
 US.121293476.02
Case 1:18-cv-03934-RLY-DML Document 13 Filed 02/05/19 Page 3 of 14 PageID #: 52



          ANSWER: Lilly admits that Plaintiff filed a Charge of Discrimination against Lilly

 alleging sex discrimination and retaliation that was dated July 25, 2018, with the Indianapolis

 District Office of the Equal Opportunity Commission (“EEOC”). Lilly is without knowledge or

 information sufficient to form a belief as to the remaining allegations contained in Paragraph 10

 of the Complaint.

        11.      On or about September 19, 2018, the EEOC issued Mr. Willy’s Dismissal and
 Notice of Rights, which was received September 21, 2018. A copy of the Dismissal Notice of
 Rights are [sic] attached hereto as Exhibit 1.

          ANSWER: Lilly admits that the EEOC issued a Dismissal and Notice of Rights dated

 September 19, 2018, and admits that a copy is attached as Exhibit 1 to the Complaint. Lilly is

 without knowledge or information sufficient to form a belief as to the truth of the remaining

 allegations contained in Paragraph 11 of the Complaint.

       12.   This civil action is being initiated within ninety (90) days of Mr. Willy’s receipt of
 the EEOC Dismissal and Notice of Rights.

          ANSWER: Lilly is without knowledge or information sufficient to form a belief as to the

 allegations contained in Paragraph 12 of the Complaint.

                                       Factual Allegations

       13.   Jeffrey A. Willy is a man. He is a private person. His sexual orientation is
 homosexual.

          ANSWER: Lilly admits that Plaintiff identifies as a man. Lilly is without knowledge or

 information sufficient to form a belief as to the remaining allegations contained in Paragraph 13

 of the Complaint.

        14.     Mr. Willy received his Bachelor of Science Degree in Molecular Genetics from the
 University of Rochester in 2006.

          ANSWER: Lilly admits the allegations contained in Paragraph 14 of the Complaint.

        15.   Mr. Willy received his Master’s [sic] of Science Degree in Biology in 2010 from
 Purdue University.

                                               -3-
 US.121293476.02
Case 1:18-cv-03934-RLY-DML Document 13 Filed 02/05/19 Page 4 of 14 PageID #: 53



          ANSWER: Lilly admits the allegations contained in Paragraph 15 of the Complaint.

       16.     Mr. Willy received his Doctor of Philosophy (Ph.D.), in Biochemistry and
 Molecular Biology, in 2016 from the Indiana University School of Medicine.

          ANSWER: Lilly admits the allegations contained in Paragraph 16 of the Complaint.

          17.      Mr. Willy began working for Eli Lilly in November of 2007 as a Toxicologist.

          ANSWER: Lilly admits the allegations contained in Paragraph 17 of the Complaint.

          18.      Mr. Willy was promoted to a Senior Toxicologist in March 2012.

          ANSWER: Lilly admits the allegations contained in Paragraph 18 of the Complaint.

          19.      Mr. Willy was promoted to a Consultant Toxicologist in March 2016.

          ANSWER: Lilly admits the allegations contained in Paragraph 19 of the Complaint.

          20.      Mr. Willy was converted to a Research Scientist in October 2016.

          ANSWER: Lilly admits that Plaintiff was promoted to a Research Scientist in October

 2016. Lilly denies the remaining allegations contained in Paragraph 20 of the Complaint.

        21.    Mr. Willy was constructively terminated from Eli Lilly and Company in September
 2018 due to ongoing harassment, discrimination, and retaliation among other things.

          ANSWER: Lilly denies the allegations contained in Paragraph 21 of the Complaint.

         22.     In his time at Eli Lilly and Company, Mr. Willy has received more than
 20 certificates (a/k/a inspire points and/or spotlight points) recognizing the excellence in his
 performance.

          ANSWER: Lilly admits that Plaintiff received more than twenty (20) inspire and/or

 spotlight points from other Lilly employees. Lilly denies the remaining allegations contained in

 Paragraph 22 of the Complaint.

        23.    Since his first week of employment, Mr. Willy endured harassment, a hostile work
 environment, and discrimination based on his gender, gender stereotypes, and sexual orientation.

          ANSWER: Lilly denies the allegations contained in Paragraph 23 of the Complaint.

         24.   Among other things, in 2007, he was told that his co-worker was glad the he was
 hired, because they were considering another individual who was homosexual and that other
 individual would not have fit in.

                                                 -4-
 US.121293476.02
Case 1:18-cv-03934-RLY-DML Document 13 Filed 02/05/19 Page 5 of 14 PageID #: 54



          ANSWER: Lilly denies the allegations contained in Paragraph 24 of the Complaint.

          25.     In approximately 2009, Mr. Willy’s supervisor told him directly, “I hate fags. Well,
 not all fags, just the flamboyant ones.”

          ANSWER: Lilly denies the allegations contained in Paragraph 25 of the Complaint.

        26.     In approximately 2009, Mr. Willy filled out a company-wide survey that was
 alleged to be confidential that included questions regarding sexual orientation and age.

          ANSWER: Lilly denies the allegations contained in Paragraph 26 of the Complaint.

        27.    In said “confidential” survey, Mr. Willy indicated, among other things, that his
 supervisor needed to work on the areas of communication skills and diversity.

          ANSWER: Lilly denies the allegations contained in Paragraph 27 of the Complaint.

        28.    Later in approximately 2009, during Mr. Willy’s end of the year review, his
 supervisor quoted his responses from the “confidential” survey during his end of the year review
 and he received a low ranking and raise.

          ANSWER: Lilly admits that Plaintiff received a base pay increase after his performance

 review in 2009. Lilly denies the remaining allegations contained in Paragraph 28 of the Complaint.

        29.     In 2017, Mr. Willy was waiting for an attendant to finish cleaning the men’s
 bathroom when Mr. Willy was approached by a co-worker who told him, “Well, just use the
 women’s room, if all the weirdo transgenders are using whatever restroom they want to, the rest
 of us might as well.”

          ANSWER: Lilly denies the allegations contained in Paragraph 29 of the Complaint.

       30.    Plaintiff reported these behaviors and actions to supervisors, managers, directors,
 and human resources.

          ANSWER: Lilly denies the allegations contained in Paragraph 30 of the Complaint.

         31.     These reports had no deterrence effect on the harassment and discrimination, and
 resulted in retaliation by superiors.

          ANSWER: Lilly denies the allegations contained in Paragraph 31 of the Complaint.

        32.    Further actions and threats were undertaken to deter further reporting of harassment
 and discrimination.

          ANSWER: Lilly denies the allegations contained in Paragraph 32 of the Complaint.



                                                 -5-
 US.121293476.02
Case 1:18-cv-03934-RLY-DML Document 13 Filed 02/05/19 Page 6 of 14 PageID #: 55



         33.   Plaintiff was denied compensation, promotions, lab support, work opportunities
 and other benefits of monetary value due to the harassment, discrimination, and the reporting of
 said actions.

          ANSWER: Lilly denies the allegations contained in Paragraph 33 of the Complaint.

        34.    In the fall of 2017, Anja Stauber, the superior of Mr. Willy at the time, was made
 aware of Mr. Willy’s sexual orientation.

          ANSWER: Lilly admits that Plaintiff voluntarily disclosed his sexual orientation to Anja

 Stauber (“Stauber”), his former supervisor. Lilly is without knowledge or information sufficient

 to form a belief as to the truth of the remaining allegations contained in Paragraph 34 of the

 Complaint.

         35.     Since said disclosure, Mr. Willy was treated differently than his peers of similarly
 situated positions with different sexual orientations that also report to Stauber.

          ANSWER: Lilly denies the allegations contained in Paragraph 35 of the Complaint.

      36.    In March of 2018, Plaintiff reported harassment and discrimination to the Eli Lilly
 Human Resources Department.

          ANSWER: Lilly admits that, in March 2018, Plaintiff made a report to Lilly’s Human

 Resources department. Lilly denies the remaining allegations contained in Paragraph 36 of the

 Complaint.

         37.     As a result of this report and subsequent investigation among other things, Plaintiff
 received significant retaliation from Eli Lilly that led to being blocked from attendance and
 speaking opportunities at conferences, raises, promotions, and other compensation like those
 similarly situated to Plaintiff with different sexual orientations.

          ANSWER: Lilly denies the allegations contained in Paragraph 37 of the Complaint.

        38.     Plaintiff had been informed several times that he needed to “earn the trust” back
 from his superiors after reporting the harassment and discrimination to Human Resources.

          ANSWER: Lilly denies the allegations contained in Paragraph 38 of the Complaint.

        39.     After Mr. Willy’s superiors were informed of the complaint made to Human
 Resources, Plaintiff’s employment reviews were altered and subsequent reviews were completed
 with negative marks despite the consistent history of excellence in his field that Mr. Willy
 exhibited for years.


                                                 -6-
 US.121293476.02
Case 1:18-cv-03934-RLY-DML Document 13 Filed 02/05/19 Page 7 of 14 PageID #: 56



          ANSWER: Lilly denies the allegations contained in Paragraph 39 of the Complaint.

         40.    On May 1, 2018, Mr. Willy’s superior, Anja Stauber (“Ms. Stauber”), set key
 deliverables that were originally requested on March 11, 2018.

          ANSWER: Lilly admits that, on March 11, 2018, Stauber, Plaintiff’s supervisor, set forth

 deliverables for Plaintiff to meet. Lilly denies the remaining allegations contained in Paragraph 40

 of the Complaint.

        41.    On May 1, 2018, Ms. Stauber recommended Mr. Willy decline a speaking
 engagement that would have allowed Mr. Willy to strengthen a business relationship with a
 collaborator.

          ANSWER: Lilly denies the allegations contained in Paragraph 41 of the Complaint.

        42.   On several occasions, Mr. Willy was left out of key meetings, as was known by
 Ms. Stauber.

          ANSWER: Lilly denies the allegations contained in Paragraph 42 of the Complaint.

        43.        On May 4, 2018 and May 19, 2018, Mr. Willy contacted Human Resources with
 no response.

          ANSWER: Lilly denies the allegations contained in Paragraph 43 of the Complaint.

        44.   Since Mr. Willy reported his concerns to Human Resources, Ms. Stauber increased
 one-on-one meetings which were hostile and intimidating in nature.

          ANSWER: Lilly denies the allegations contained in Paragraph 44 of the Complaint.

        45.    Mr. Willy notified Human Resources of the hostility and intimidating nature of the
 one-on-ones and made requests for an advocate at such meetings, and said requests were ignored.

          ANSWER: Lilly denies the allegations contained in Paragraph 45 of the Complaint.

         46.     Eli Lilly and Company’s decision not to promote or treat Mr. Willy in the same
 manner as employees similarly situated of a different sexual orientation was motivated by
 Plaintiff’s sex and sexual orientation. Eli Lilly and Company did not take adverse action against
 men who were attracted to, dating, or living with women. Defendant disadvantaged Plaintiff
 because he did not conform to gender stereotypes and norms about men, was treated less favorably
 than women who were attracted to men, and he has experienced “paradigmatic sex discrimination”
 under Title VII.

          ANSWER: Lilly denies the allegations contained in Paragraph 46 of the Complaint.



                                                -7-
 US.121293476.02
Case 1:18-cv-03934-RLY-DML Document 13 Filed 02/05/19 Page 8 of 14 PageID #: 57



         47.     As a result of Eli Lilly and Company’s harassing and discriminatory actions,
 Plaintiff was constructively discharged and left his position to take a new position with a different
 company, which resulted in the surrender of a significant potential value of a pension.

          ANSWER: Lilly admits that Plaintiff voluntarily left his position at Lilly and took a new

 position at a different company. Lilly denies the remaining allegations contained in Paragraph 47

 of the Complaint.

                                               COUNT I

                   (Title VII - Hostile Work Environment, 42 U.S.C. §2000(e), et. seq.)

          48.     Plaintiff hereby incorporates rhetorical paragraphs 1 through 47 of his Complaint
 as if fully set forth herein.

          ANSWER: Lilly incorporates by reference its answers to Paragraphs 1 through 47 of the

 Complaint as if fully set forth herein.

          49.       Mr. Willy was subjected to a hostile work environment.

          ANSWER: Lilly denies the allegations contained in Paragraph 49 of the Complaint.

         50.    The hostile work environment was discriminatory in nature due to Mr. Willy’s
 protected class, severe, pervasive, and unwelcome.

          ANSWER: Lilly denies the allegations contained in Paragraph 50 of the Complaint.

        51.     Defendant’s actions violated Title VII of the Civil Rights Act of 1964, 42 U.S.C.
 § 2000e et. seq.

          ANSWER: Lilly denies the allegations contained in Paragraph 51 of the Complaint.

       52.      Defendant’s conduct was deliberate, willful, and in reckless disregard for
 Mr. Willy’s civil rights.

          ANSWER: Lilly denies the allegations contained in Paragraph 52 of the Complaint.

          53.       Mr. Willy has suffered damages as a result of Defendant’s unlawful conduct.

          ANSWER: Lilly denies the allegations contained in Paragraph 53 of the Complaint.




                                                   -8-
 US.121293476.02
Case 1:18-cv-03934-RLY-DML Document 13 Filed 02/05/19 Page 9 of 14 PageID #: 58



                                             COUNT II

                   (Title VII - Gender Discrimination, 42 U.S.C. §2000(e), et. seq.)

          54.     Plaintiff hereby incorporates rhetorical paragraphs 1 through 53 of his Complaint
 as if fully set forth herein.

          ANSWER: Lilly incorporates by reference its answers to Paragraphs 1 through 53 of the

 Complaint as if fully set forth herein.

         55.   Mr. Willy was subjected to harassment, discrimination, less favorable terms,
 conditions and different job assignments in his employment with the Defendant because of his
 gender.

          ANSWER: Lilly denies the allegations contained in Paragraph 55 of the Complaint.

        56.     Defendant’s actions violated Title VII of the Civil Rights Act of 1964, 42 U.S.C.
 § 2000e et. seq.

          ANSWER: Lilly denies the allegations contained in Paragraph 56 of the Complaint.

       57.      Defendant’s conduct was deliberate, willful, and in reckless disregard for
 Mr. Willy’s civil rights.

          ANSWER: Lilly denies the allegations contained in Paragraph 57 of the Complaint.

          58.      Mr. Willy has suffered damages as a result of Defendant’s unlawful conduct.

          ANSWER: Lilly denies the allegations contained in Paragraph 58 of the Complaint.

                                             COUNT III

            (Title VII - Gender Stereotype Discrimination, 42 U.S.C. §2000(e), et. seq.)

          59.     Plaintiff hereby incorporates rhetorical paragraphs 1 through 58 of his Complaint
 as if fully set forth herein.

          ANSWER: Lilly incorporates by reference its answers to Paragraphs 1 through 58 of the

 Complaint as if fully set forth herein.

        60.     Mr. Willy was subjected to harassment, abuse, discrimination, was forced to work
 in a hostile work environment and faced adverse employment actions because of animus toward
 Mr. Willy’s exhibition of behavior considered to be stereotypically inappropriate for men.

          ANSWER: Lilly denies the allegations contained in Paragraph 60 of the Complaint.


                                                 -9-
 US.121293476.02
Case 1:18-cv-03934-RLY-DML Document 13 Filed 02/05/19 Page 10 of 14 PageID #: 59



         61.   The animus was condoned and allowed to continue by ignoring the actions
 undertaken by employees of Eli Lilly, and the refusal to issue corrective actions upon reporting,
 and instead punishing Mr. Willy.

          ANSWER: Lilly denies the allegations contained in Paragraph 61 of the Complaint.

        62.     Defendant’s actions violated Title VII of the Civil Rights Act of 1964, 42 U.S.C.
 § 2000e et. seq.

          ANSWER: Lilly denies the allegations contained in Paragraph 62 of the Complaint.

       63.      Defendant’s conduct was deliberate, willful, and in reckless disregard for
 Mr. Willy’s civil rights.

          ANSWER: Lilly denies the allegations contained in Paragraph 63 of the Complaint.

          64.      Mr. Willy has suffered damages as a result of Defendant’s unlawful conduct.

          ANSWER: Lilly denies the allegations contained in Paragraph 64 of the Complaint.

                                             COUNT IV

           (Title VII — Sexual Orientation Discrimination, 42 U.S.C. §2000(e), et. seq.)

          65.     Plaintiff hereby incorporates rhetorical paragraphs 1 through 64 of his Complaint
 as if fully set forth herein.

          ANSWER: Lilly incorporates by reference its answers to Paragraphs 1 through 64 of the

 Complaint as if fully set forth herein.

        66.     Mr. Willy was subjected to harassment, discrimination, less favorable terms,
 conditions and different job assignments in his employment with the Defendant because of his
 sexual orientation.

          ANSWER: Lilly denies the allegations contained in Paragraph 66 of the Complaint.

        67.     Defendant’s actions violated Title VII of the Civil Rights Act of 1964, 42 U.S.C.
 § 2000e et. seq.

          ANSWER: Lilly denies the allegations contained in Paragraph 67 of the Complaint.

       68.      Defendant’s conduct was deliberate, willful, and in reckless disregard for
 Mr. Willy’s civil rights.

          ANSWER: Lilly denies the allegations contained in Paragraph 68 of the Complaint.

          69.      Mr. Willy has suffered damages as a result of Defendant’s unlawful conduct.

                                                 - 10 -
 US.121293476.02
Case 1:18-cv-03934-RLY-DML Document 13 Filed 02/05/19 Page 11 of 14 PageID #: 60



          ANSWER: Lilly denies the allegations contained in Paragraph 69 of the Complaint.

                                              COUNT V

            (Title VII — Retaliation/Failure to Investigate/Constructive Discharge, 42

                                        U.S.C. §20000, et. seq.)

          70.     Plaintiff hereby incorporates rhetorical paragraphs 1 through 69 of his Complaint
 as if fully set forth herein.

          ANSWER: Lilly incorporates by reference its answers to Paragraphs 1 through 69 of the

 Complaint as if fully set forth herein.

         71.    Mr. Willy was subjected to less favorable terms, conditions and different job
 assignments in his employment with the Defendant because of his reporting of harassment, a
 hostile work environment, and discrimination and was constructively discharged.

          ANSWER: Lilly denies the allegations contained in Paragraph 71 of the Complaint.

         72.    Eli Lilly knowingly and intentionally refused to adequately and sufficiently
 investigate Mr. Willy’s complaints.

          ANSWER: Lilly denies the allegations contained in Paragraph 72 of the Complaint.

        73.     Defendant’s actions violated Title VII of the Civil Rights Act of 1964, 42 U.S.C.
 § 2000e et. seq.

          ANSWER: Lilly denies the allegations contained in Paragraph 73 of the Complaint.

       74.      Defendant’s conduct was deliberate, willful, and in reckless disregard for
 Mr. Willy’s civil rights.

          ANSWER: Lilly denies the allegations contained in Paragraph 74 of the Complaint.

          75.      Mr. Willy has suffered damages as a result of Defendant’s unlawful conduct.

          ANSWER: Lilly denies the allegations contained in Paragraph 75 of the Complaint.

                                       RELIEF REQUESTED

        Each of the above counts constitutes a separate violation of 42 U.S.C. § 2000e, et seq. For
 each of these violations, Jeffrey A. Willy seeks to recover the following:

          1.       compensatory damages in an amount to be determined by a jury;

          2.       punitive damages in an amount to be determined by a jury;

                                                 - 11 -
 US.121293476.02
Case 1:18-cv-03934-RLY-DML Document 13 Filed 02/05/19 Page 12 of 14 PageID #: 61



        3.     reasonable expenses, including but not limited to attorney fees pursuant to
 42 U.S.C. § 2000e, et seq.; and

          4.       any further relief that may be appropriate.

          ANSWER: Lilly admits that Plaintiff seeks to recover the damages and relief listed in the

 “RELIEF REQUESTED” section of the Complaint. Lilly denies that Plaintiff is entitled to the

 damages and relief set forth in the “RELIEF REQUESTED” section of the Complaint or otherwise

 and denies each and every Complaint allegation not expressly admitted in this Answer.

                                      ADDITIONAL DEFENSES

          1.       One or more of Plaintiff’s claims may fail to state a claim upon which relief may

 be granted.

          2.       Plaintiff cannot establish any discriminatory or retaliatory conduct, and even if a

 jury were to find to the contrary, Lilly would have made the same decisions and taken the same

 actions regardless of Plaintiff’s allegedly protected status.

          3.       To the extent any of Plaintiff’s claims are untimely under the applicable statutes of

 limitation, they are barred.

          4.       To the extent Plaintiff did not properly pursue and/or exhaust administrative

 remedies, his claims are barred.

          5.       To the extent Plaintiff’s claims were not brought within 90 days of his receipt of

 the EEOC’s Dismissal and Notice of Rights, they are barred.

          6.       To the extent Plaintiff can establish liability and damages, which Lilly denies, Lilly

 has no liability for damages caused by Plaintiff’s failure to mitigate.

          7.       Any damages alleged by Plaintiff may be subject to off-set by other and/or

 subsequent income he received.




                                                   - 12 -
 US.121293476.02
Case 1:18-cv-03934-RLY-DML Document 13 Filed 02/05/19 Page 13 of 14 PageID #: 62



          8.       Lilly acted in good faith at all times, and all decisions made by Lilly and all actions

 relating in any way to Plaintiff were legitimate, nondiscriminatory, and nonretaliatory.

          9.       Lilly at all times exercised reasonable care to prevent and correct promptly any

 allegedly harassing behavior, and Plaintiff unreasonably failed to take advantage of preventative

 or corrective opportunities provided by Lilly or otherwise to avoid harm.

          10.      To the extent Plaintiff can establish liability and damages, which Lilly denies, Lilly

 may not be liable for punitive damages to the extent any of its agents made decisions contrary to

 its good faith efforts to comply with the law.

          11.      To the extent Plaintiff is seeking punitive damages on claims for which such

 damages are recoverable by law and can establish liability, Plaintiff is not entitled to punitive

 damages because Lilly’s actions were not malicious, egregious, in bad faith, or in willful or

 reckless disregard of any legal rights of Plaintiff.

          12.      Lilly does not consent to a trial by jury of any issue not required to be tried by a

 jury, including, but not limited to, any determination of equitable remedies.

          13.      Because the Complaint is pled in conclusory terms, Lilly cannot fully anticipate all

 affirmative defenses that may be applicable to this action and, therefore, reserves the right to assert

 any and all additional and/or affirmative defenses that may become applicable based on

 information learned during discovery.

          WHEREFORE, Lilly prays that Plaintiff take nothing by way of his Complaint, the Court

 enter judgment against Plaintiff and in favor of Lilly, and the Court award Lilly its costs in this

 action and all other just and proper relief.




                                                   - 13 -
 US.121293476.02
Case 1:18-cv-03934-RLY-DML Document 13 Filed 02/05/19 Page 14 of 14 PageID #: 63



                                                 Respectfully submitted,



                                                 By:/s/ Amanda L. Shelby
                                                 Amanda L. Shelby (#27726-49)
                                                 Adriana Figueroa (#33776-49)
                                                 FAEGRE BAKER DANIELS LLP
                                                 300 North Meridian Street, Suite 2700
                                                 Indianapolis, IN 46204
                                                 Telephone: 317-237-0300
                                                 Facsimile: 317-237-1000
                                                 Email: amanda.shelby@faegrebd.com
                                                         adriana.figueroa@faegrebd.com

                                                 Attorneys for Defendant



                                   CERTIFICATE OF SERVICE

          I hereby certify that on February 5, 2019, the foregoing was filed electronically. The parties

 may access this filing through the Court’s system. Notice of this filing will be sent to the attorneys

 of record by operation of the Court’s electronic filing system, including:

                         Brandon E. Tate
                         TATE & BOWEN LLP
                         156 East Market Street, Suite 300
                         Indianapolis, IN 46204
                         317.296.5294
                         brandon.tate@tatebowenlaw.com

                         Tarah M. Baldwin
                         BALDWIN MAPLES & WILLIAMS, LLC
                         6856 North Keystone Avenue
                         Indianapolis, IN 46220
                         317.871.1948
                         tarah@bmw.law

                                                 /s/ Amanda L. Shelby




                                                  - 14 -
 US.121293476.02
